—Appeal by the People from an order of the Supreme Court, Kings County (Marrus, J.), dated May 28, 1998, which dismissed counts one through six of the indictment, charging the defendant with murder in the first degree, upon the ground that the evidence presented to the Grand Jury was legally insufficient.
Ordered that the order is reversed, on the law, counts one through six of the indictment charging the defendant with *654murder in the first degree are reinstated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings.
A Grand Jury may indict when there is competent evidence before it that is legally sufficient to establish that the defendant committed the offense charged (see, CPL 70.10 [1]; People v Hajdnak, 169 AD2d 842). We find that the evidence presented to the Grand Jury in this case, when viewed in the light most favorable to the People (see, People v Swamp, 84 NY2d 725, 730), was legally sufficient to establish that the defendant caused the death of the victims.
Accordingly, we reverse the order appealed from and counts one through six of the indictment are reinstated. S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur. [See, 178 Misc 2d 560.]